Citation Nr: 1732822	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-45 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.
These matters come before the Board of Veterans' Appeal (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2009 the Veteran requested a hearing before a Member of the Board.  However, in a subsequent request, dated February 2011, the Veteran withdrew his hearing request.  

The issues were previously before the Board in December 2014 and were remanded for further development.  The issues have since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifested in service, it was not compensable disabling within a year of separation from active duty, and it is not otherwise related to active service. 

2.  Tinnitus was not manifested in service, it was not compensable disabling within a year of separation from active duty, and it is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).  

2.  Bilateral tinnitus was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was satisfied by letters dated in June 2009 and October 2009 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in October 2009, May 2010 and February 2017.  As discussed in more detail below, the VA examinations include a review of the Veteran's service, post-service history, clinical findings, and diagnoses.  The findings were supported by medical rationale.  Combined together, the examinations are adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board obtained three VHA opinions to address the etiology of the Veteran's claims.  The Veteran's attorney, however, objects to the two VHA opinions provided by Dr. A. S. and the one provided by Dr. D. S. R.  The Veteran's attorney argues that the opinions by Dr. S. A. are inaccurate, inconsistent and unsupported by the conclusory findings.  As for the opinion provided by Dr. D. S. R., the Veteran's attorney argues that is also insufficient and conclusory.  The Board notes that the three VHA opinions are adequate.  Dr. A. S. in his opinions addressed the relevant facts of the claim, read the article submitted by the Veteran and then provided an opinion supported by a rationale.  Dr. D. S. R. reviewed the Veteran's medical history and read the article submitted by the Veteran from the University of Maryland College of Medicine regarding encephalitis.  Dr. D. S. R. found that the Veteran's hearing loss and tinnitus were not caused by the viral encephalitis that he was treated for during service.  Dr. D.S. R. concluded that because there was a break in when he had the disease to when he was diagnosed with bilateral hearing loss and tinnitus, the in service disease could not have caused hearing loss and or tinnitus.  Accordingly, the VHA opinions provide a thorough rationale with sound reasoning and conclusions and therefore, in conjunction with the VA medical examinations, are adequate for adjudication purposes.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).  

VA has complied with its duty to notify and assist in the development of a claim.  

In its December 2014 remand, the Board directed the RO to consider additional evidence submitted since the Statement of the Case (SOC) to include medical treatise submitted by the Veteran's attorney and then readjudicate the claims on appeal.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R.  §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

To establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Sensorineural hearing loss is a chronic disease.  Tinnitus is considered an organic disease of the nervous system and is thus a chronic disease. 38 C.F.R. § 3.309 (a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

Bilateral hearing loss and tinnitus are chronic conditions set forth in 38 C.F.R.  § 3.309 (a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303 (a), (b); see also Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Finally, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Bilateral Hearing Loss  

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran underwent a VA audiology examination in October 2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
60
60
LEFT
70
70
70
75
75

The average pure tone threshold was 60 in the right ear and 72.5 in the left ear.  The Veteran's word recognition score using the Maryland CNC test was 78 percent in the right ear and 74 percent in the left ear.  Speech audiometry revealed speech recognition ability.  Here, the examiner diagnosed the Veteran with moderate to moderately severe and moderately severe to profound sensorineural hearing loss, therefore, meeting the criteria set forth in 38 C.F.R. § 3.385.  Thus, the first element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of noise exposure during the service.  The Veteran's military occupational specialty was an aircraft engineer repairman.  He has credibly asserted that he was exposed to noise in service.  The Board finds that he was exposed to loud noise as a result of working with helicopter engines, jet engines and artillery fire.  The second element of a service connection claim therefore, is satisfied.  Id.  

The question in this case is whether there is a link between the Veteran's bilateral hearing loss and his noise exposure in service.  The October 2009 examiner noted that the Veteran's service treatment records(STRs) showed normal hearing at enlistment in November 1967 and normal hearing at separation in September 1970.  Additionally, the examiner noted that "there was no threshold shift in hearing for either ear from separation to enlistment."  Further, the examiner opined that the Veteran's bilateral hearing loss "is less likely as not caused by or a result of acoustic trauma during military service."  He explained that "[b]ilateral normal hearing upon entrance to military service and bilaterally normal hearing upon separation from military service to calibrated audiometric testing is well documented... therefore, no military service related noise induced hearing pathology."  Because the VA examiner relied solely on normal hearing on separation from service, the opinion is inadequate.  

In May 2013, the Board obtained a VHA opinion to further address the Veteran's claim.  The otolaryngologist, Dr. A. S., reviewed the facts of the case, as well as a 2006 article from the Journal of Neuroscience provided the Veteran's attorney entitled, "Acceleration of Age-Hearing Loss by Early Noise Exposure."  Dr. A. S. opined that although the Veteran was exposed to noise without proper noise protection gear from 1968 to 1970, "the audiological examinations conducted in November 1967 at induction and in September 1970 at separation do not reveal any bilateral hearing loss."  

In reference to the article submitted by the Veteran's attorney, Dr. A. S. opined that the article was an "animal model" and not a human study and that the article "quoted from other human studies ... [b]ut the human studies pointed to [a] lifetime of exposure to noise [and] presence of a notched noise exposure hearing loss."  He further added that the "Vet[eran] had noise exposure for a period of about 3 years [and] there was no documented audiologic notched hearing loss exposure at the end of service."  He concluded that it is not at least as likely as not that the Veteran's current bilateral hearing loss had its onset or manifested in service.  Further, it is not at least as likely as not that the Veteran's current bilateral hearing loss is caused by or a result of his military noise exposure.  

In June 2013, Dr. A. S. provided a second VHA opinion regarding the Veteran's contention that his hearing loss and tinnitus were a result of noise exposure during the military.  Dr. A. S. noted that "[t]he Veteran had hearing evaluation conducted in November/December 1967 before starting the service and in September 1970 at separation from the service."  Dr. A. S. stated that "I reviewed these records [and] both of these did not reveal any bilateral hearing loss."  Further, he noted that the first medical evidence of hearing loss was in 2006 when the Veteran reported wax build up over a period ten days.  Dr. A. S. again noted that the February 2006 article submitted by the Veteran's attorney "is an animal study not a human study.  It quotes references supporting this study/notion but it also quotes references against this study/notion."  

In February 2017, the Veteran was afforded another VA examination wherein the examiner considered the Veteran's arguments including, the objections to the admissibility and conclusions by Dr. A. S. and Dr. D. S. R., a neurologist, the Veteran's service treatment records, the Veteran's May 2009 and May 2010 examinations and articles submitted by the Veteran.  

The February 2017 examiner noted that the Veteran's entrance audiological examination dated in 1967 showed normal hearing thresholds in both ears.  The Veteran's separation audiological examination dated in September 1970 also showed normal hearing thresholds in both ears, with no threshold shifts in either ear.  The examiner noted that the absence of evidence of hearing loss or tinnitus in the Veteran's service medical records.  The examiner found no evidence of the Veteran reporting acoustic trauma or noise induced hearing loss from service in 1968 to 1970.  The examiner further noted that the Veteran was a pilot for 34 years post military and retired in 2004.  The examiner noted that the Veteran's audiological examinations were normal bilaterally which does not support noise-induced hearing loss during service.  The examiner opined that the "[V]eteran's hearing loss is less likely caused by or a result of in-service noise exposure.  Although the [V]eteran currently has sensorineural hearing loss, IOM [Institute of Medicine] concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  Based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss there was no reasonable basis for delayed-onset hearing loss."  

Private hospital treatment records, dated in June 2004, notes that the Veteran was admitted for observation.  The Emergency Room notes indicate that the Veteran's ears and hearing were checked and specifically found to be negative for deficiencies.  Upon examination, the attending physician noted that the Veteran's hearing was "good."  

Post service VA treatment records dated in December 2006 notes that the Veteran was seen for left ear hearing loss.  The Veteran complained that he had hearing loss for about ten days.  The Veteran was diagnosed with ear wax build up.  

The Board finds that the two VHA opinions provided by Dr. A. S. in conjunction with the 2017 VA examination are probative and persuasive.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the current bilateral hearing loss is causally related to service.  The lay statements of record are outweighed by the objective medical opinion of record, which indicate that there was no evidence of threshold shifts in service and that the delayed onset of hearing loss years after noise exposure is unlikely, that the Veteran's post-service occupation also caused noise exposure, and that there is no scientific basis for delayed-onset hearing loss .  

The Board acknowledges that the Veteran may sincerely believe that his current bilateral hearing loss disability is etiologically related to active service, to include noise exposure during service.  However, the question of whether hearing loss disability was caused by or related to active service falls outside the realm of the competence of the Veteran in this case.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is deemed not competent to provide an opinion on that issue.  

In sum, there is no probative evidence of record indicating that the Veteran complained of or was treated for hearing loss during active service or for 36 years after service.  Therefore, service connection on a direct basis is not warranted.  

Alternatively, the Veteran contends that his hearing loss developed as residuals of his documented treatment for viral encephalitis during service.  To support his claim, he has provided medical treatises.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2016).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

In this case, there is no supporting medical evidence that the general principles cited in the articles related to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In May 2010 the Veteran had a VA examination.  The examiner noted that that the Veteran had bilateral hearing loss.  The examiner found that "the Veteran's hearing loss is less likely as not the same as or is a result of the episode of viral encephalitis shown during active duty."  The examiner reviewed the c-file and noted a diagnosis of viral encephalitis in 1969.  The examiner noted that there was "no [Expiration of Term of Service] ETS showing of medical conditions or hearing problems."  He further noted that the Veteran did not have any symptoms or treatment related to residuals of viral encephalitis, including hearing loss from 1970 until he left service.  Additionally, the examiner noted that after service, the Veteran worked as a commercial pilot for many years.  Finally, the examiner noted that "in order to pass the yearly physical [as a commercial pilot the Veteran's] hearing requirement must be optimum."  

The VHA opinion provided by Dr. A. S. in June 2013 noted that the Veteran underwent a May 2010 VA brain examination.  Dr. A. S. concluded that "the Veteran did not exhibit any residuals of in-service viral encephalitis and that the Veteran's current hearing loss was not a residual of this disorder."  

The VHA opinion provided by Dr. D. S. R. and dated in September 2014 concluded that the Veteran's hearing loss is not a result of his viral encephalitis treated during service.  Dr. D. S. R. considered the online article from the University of Maryland Medical Center.  Dr. D. S. R. noted that the article "described all aspects of viral encephalitis, in general.  He concluded that although "[p]art of the article states that there is a potential for hearing to be affected from viral encephalitis...[it] also stated that viral encephalitis can cause any number of neurologic symptoms.  These signs and symptoms would occur as a result of the acuity of the infection and be present at the time of diagnosis and would not be expected to manifest at a later time."  Dr. D. S. R. noted that there were no complaints by the Veteran or treatment for or a diagnosis of hearing loss or tinnitus while in service.  He concluded that "it is not at least as likely that the [Veteran's ] hearing loss and tinnitus are caused by his viral encephalitis."  This opinion is highly probative.  

Upon review of the evidence above, the Board finds that the most probative evidence of record is against a finding that the Veteran's current bilateral hearing was a result of the viral encephalitis that he had while in service.  

In this case, the Board finds that the Veteran is not competent to provide an etiology opinion for his bilateral hearing loss disability.  The ability to determine whether or not it is the result of his in-service viral encephalitis is an advanced medical question outside the scope of the Veteran's competence, as it requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.   

The Board finds that the most probative evidence of record is the May 2010 VA examination combined with the VHA opinion provided by Dr. D. S. R.  Although the Veteran had viral encephalitis in service, the probative evidence shows that no permanent negative consequence on the Veteran's hearing.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  The May 2010 VA examiner and Dr. D. S. R. considered the Veteran's relevant in-service and post-service medical history, in-service encephalitis, diagnosis and treatment during service, medical findings and articles provided by the Veteran in support of his claims.  The May 2010 VA examiner and Dr. D. S. R. have competently opined that the Veteran does not have a bilateral hearing loss disability that was caused by or occurred in-service due to viral encephalitis.  These opinions are the most persuasive evidence of record. 

The Veteran claims that his bilateral hearing loss began in service and has continued since service.  The Veteran contends in his 2009 Appeal to the Board that he was told while on active duty that if he complained of hearing loss, he would lose his rank and be discharged.  Additionally, in a statement provided in February 2010, he contends when he applied for his student pilot license that Dr. A. L. told him, "Your lower decibel level is gone."  The Veteran provided copies of his Medical Certificate Third Class and Student Pilot Certificate and his Medical Certificate First Class in support of his claim.  

As previously noted, June 2004 treatment records from a private hospital indicate that the Veteran's hearing was "good" upon admission in June 2004.  The probative evidence of record shows that it was not until December 2006, 36 years after discharge from service, that the Veteran complained of left ear hearing loss.  The probative evidence of record fails to show that the Veteran exhibited hearing loss upon discharge or shortly thereafter, thus demonstrating a break in continuity of symptoms.  The medical records are more probative than the history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Although the Veteran stated that a physician told him that he had hearing damage at the lower decibel levels, the claims file is absent for a probative positive opinion from the medical professional who provided this opinion.  The Board finds that the Veteran is credible to report what his doctor told him.  However, even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the May 2009 VA examiner, who reviewed the record, examined the Veteran and provided a complete rationale for his findings.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

In this case, there has not been continuity of symptoms since service.  The Veteran's hearing was noted to be good in 2004.  Therefore, a grant of service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303 (a), (b) (2016); see also Walker, 708 F.3d 1331 (2013).
Similarly, service connection on a presumptive basis is not warranted in this case.  

Here, the Veteran has been diagnosed with a chronic disease subject to presumptive service connection.  However, the record does not show that he was diagnosed with this condition within one year of his separation from service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (a) (2016).  

Lastly, the Veteran through his attorney has provided as evidence a Board decision where the appellant, an aircraft technician was awarded service connection for tinnitus and hearing loss.  The Veteran argues that his case is "virtually identical" to the unpublished case.  The Board notes that its prior decisions are not precedential and the decision as to one appellant can have no precedential weight in the decision for a different veteran.  38 C.F.R. § 20.1303 (2016).  Board decisions must be made based on the particular facts and applicable legal authority specific to the case before it.  Id.  As such, the Board gives this decision no probative value.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for bilateral hearing loss.   In reaching this conclusion, the Board has considered the applicability of the "benefit of the doubt" doctrine and finds that the preponderance of the evidence is against a claim for service connection for a bilateral hearing disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Tinnitus

The Veteran reports that he has tinnitus, which is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  In May 2009 examiner diagnosed the Veteran with tinnitus and attributed it to the Veteran's hearing loss, which is not service-connected.  

The Veteran asserts that during service, he was exposed to noise from helicopter engines, jet engines and artillery fire without protective ear gear.  There is no evidence of record to show that assertion is not credible.  Therefore, the second element of a service connection claim is satisfied.  Id.  

In October 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran complained of tinnitus in the left ear.  The Veteran told the examiner that he had tinnitus in his left ear occasionally, "on and off for the past 4 years."  Further, he "gets it about once a week, lasting a few minutes and then fades away.  It comes at the same time as the ear pain."  The examiner noted that the tinnitus is as likely as not a symptom associated with hearing loss.  The examiner also noted that there is no documentation in the service records of a complaint of tinnitus.  He opined that tinnitus usually results from hearing loss, among many other causes.  

Moreover, the examiner opined that it is least as likely as not that the Veteran's tinnitus had its onset or manifested in service.  The examiner concluded that it is least as likely as not that the Veteran's current bilateral tinnitus is caused by or a result of his military noise exposure.  Further, he added that "[t]innitus cannot be claimed as it is not considered to be pathologic which is ear noise that lasts at least minutes ... and must occur at least two times per week."  The examiner cited to four studies in support of this conclusion.  

In May 2013, a VHA opinion was requested to address the etiology of the Veteran's tinnitus.  Dr. A. S. in his May 2013 opinion noted that the Veteran's tinnitus is a subjective complaint/symptom and hard to document with objective tests.  Dr. A. S. concluded that it is not at least likely as not that the Veteran's tinnitus had its onset or manifested in service.  Dr. A. S. noted that tinnitus results from hearing loss among many other causes.  

In February 2017, the VA examiner concluded that the Veteran's tinnitus is more likely a result of his post military occupational noise exposure as a pilot for 35 years, as well as age-related hearing loss.  

The Veteran's STRs and post VA treatment records are silent for complaints of tinnitus.  

The Board finds that the October 2009 and the February 2017 VA examinations are more probative to a direct claim than the Veteran's lay statement of record.  The May 2009 VA examiner noted the SMRs/STRs are void of complaints or findings of tinnitus and it is at least as likely as not that the Veteran's tinnitus had its onset or manifested in service.  The examiner also concluded that it is least as likely as not that the Veteran's current bilateral tinnitus is caused by or a result of his military noise exposure.  The February 2017 examiner concluded that the Veteran's tinnitus is more likely a result of his post service occupation as a pilot.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue.  The opinions are well-reasoned and are afforded greater probative weight than the assertions of the Veteran presented in support of a claim.  Therefore, service connection on a direct basis is not warranted.   

The Veteran also contends that his tinnitus was caused by his past viral encephalitis.
In May 2010 the Veteran was afforded a second VA examination.  The examiner noted that the c-file was reviewed.  Additionally, he noted that the Veteran had encephalitis in service but was not in a coma or had any related complications, therefrom.  The examiner also noted that the Veteran did not show any symptoms or treatment of any residuals of encephalitis.  

In June 2013, Dr. A. S. provided a VHA opinion addressing the issue of whether the Veteran's tinnitus was caused by his past viral encephalitis.  Dr. A. S. noted that the Veteran underwent a brain examination in May 2010 and that the Veteran did not exhibit any residuals of in-service viral encephalitis.  

Additionally, in September 2014, Dr. D. S. R., a neurologist, provided a VHA opinion in which he addressed whether the Veteran's tinnitus developed as a result of residuals of documented treatment for viral encephalitis during his military service.  Dr. D. S. R. considered the Veteran's history of encephalitis as well as the article presented by the Veteran.  Dr. D. S. R. acknowledged that part of the article "does state that there is potential for hearing to be affected from viral encephalitis; however, also stated in the article, is that viral encephalitis can cause any number of neurological symptoms.  These signs and symptoms would occur as a result of the acuity of the infection and be present at the time of diagnosis and would not be expected to manifest at a later time."  Dr. D. S. R. concluded that it is not as likely that the Veteran's tinnitus is caused by past viral encephalitis.  

The Board notes that the findings of the May 2010 VA examiner in conjunction with the VHA opinion provided by Dr. D. S. R. are more probative than the Veteran's lay statements.  The Veteran has not been shown to possess the medical training, credentials, or other demonstrated expertise to provide a competent etiology opinion regarding his in-service viral encephalitis causing tinnitus.  Kahana, 24 Vet. App. 428 (2011).

In his November 2010 VA Form 9, the Veteran contends that his tinnitus began in service, not the four years prior as indicated by the May 2009 VA examiner.  The Veteran has stated that "I have had the persistent ringing in both ears since my separation from active duty.  The Statement of the Case states for the past 4 years which is incorrect." 

The Board, however, finds the Veteran's assertion inconsistent with his report at the October 2009 VA examination.  The Veteran told the examiner in October 2009 that for the past four years he has had occasional ringing in the left ear and that he "gets it about once a week, lasting a few minutes and then fades away.  It comes at the same time as the ear pain."  Although the Veteran is competent to report tinnitus, continuity of symptomology is not shown based on the October 2009 examination.  

In this case, the Board finds that the medical evidence of record outweighs the Veteran's lay assertion of continuity of symptoms.  Curry, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Additionally, the Veteran has not been shown to possess the medical or audiological training, credentials, or other demonstrated expertise to provide a competent etiology opinion regarding tinnitus.  Kahana, 24 Vet. App. 428 (2011).  Therefore, a grant of service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303 (a), (b) (2016); see also Walker, 708 F.3d 1331 (2013).

Service connection on a presumptive basis is also not warranted.  Here, the Veteran has been diagnosed with tinnitus, a chronic disease subject to presumptive service connection.  However, the record does not show that he was diagnosed with this condition within one year of his separation from service.  In actuality, it was 36 years after service that a VA medical examiner diagnosed the Veteran.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (a) (2016).  Significantly, he approximated the onset of tinnitus to be four years prior to his October 2009 VA examination, which would have been in approximately 2005, many years after service.  

Accordingly, the Board finds that the preponderance of the probative evidence of record weighs against the claim for service connection for tinnitus.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


